DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants’ RCE of 5/7/2021 has been considered and entered in the record. The rejection of record has been modified in view of Applicants’ amendments.  Applicants’ arguments have been considered, but are not persuasive for the reasons as discussed below. Amended Claims 11-20 are under consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al  (US 2002/0061980).
	With respect to Claim 11, Hsu et al  discloses a composition comprising a polymer comprising at an end of a main chain or a side chain thereof (paragraph 90, Example 9) , a group comprising a first functional group capable of forming a bond with silicon; and a solvent (paragraph 76), wherein the first functional group is one of a silanol, a methoxysilyl group and a hydrosilyl group (silyloxy and alkoxysilyl functional groups are disclosed in paragraph 90), and the main chain of the polymer comprises styrene. See in paragraphs 51-57, 76 and 90-92 of Hsu et al.  The styrene containing polymer of paragraph 90 
	With respect to Claim 12, Chevalier discloses wherein the polymer has a polystyrenene equivalent number average molecular weight of 500-50,000 (less than 40,000). See paragraph 77 of Hsu et al.
	With respect to Claims 13-14, the first functional group is silanol, which is encompassed by the term silyloxy .  See paragraphs 39-40 and paragraphs 90-92 of Hsu et al.
	With respect to Claims 15-16, the main chain of the polymer consists of a structural unit derived from a substituted or unsubstituted styrene.  See paragraphs 55-56 and 90-92 of Hsu et al.
	With respect to Claim 17, the group comprising the first functional group is present at one end of the main chain of the polymer. See paragraphs 90-92 of Hsu et al.
	With respect to Claim 18, the group comprising the first functional group is present at one end of the main chain of the polymer. See paragraphs 90-92 of Hsu et al.
	With respect to Claim 19, the first functional group is a methoxysilyl group, which is encompassed by the term alkoxysilyl. See paragraphs 39-40 and paragraphs 90-92 of Hsu et al (R is 1 carbon).
	With respect to Claim 20, the first functional group is a methoxysilyl group, which is encompassed by the term alkoxysilyl. See paragraphs 39-40 and paragraphs 90-92 of Hsu et al (R is 1 carbon).

				     Response to Applicants’ Arguments
	Applicants argue that Hsu relates to rubbery polymer such as styrene butadiene polymer used in tires. The Examiner maintains that the present Claims are drawn to any composition, and the phrase “a structural unit derived from a substituted or unsubstituted styrene” reads on the styrene butadiene composition 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 











AGG
June 6, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812